DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant argues that “the Examiner admits that claim 1, as presented …, overcomes the outstanding rejection”.   The interview summary May 11, 2021, stated:

“…it appeared as though the proposed amendments, in conjunction with language to indicate that the first and second chamber volumes are not in fluid communication during certain process steps, would be useful in overcoming the Kawaguchi reference. The examiner noted that several other references of record, such as, US 2007/0006936 and 2007/0280816 disclosed features of the proposed amendments.”

The examiner reaffirms that claim 1 is not anticipated by Kawaguchi because Kawaguchi does not teach: 
the first chamber volume is vertically disposed between the second chamber volume and a third chamber volume, and wherein each of the first chamber volume, second chamber volume, and third chamber volume are isolated from one another.

However, overcoming the anticipation rejection of claim 1 does not place the application in condition for allowance.   The possibility of a third chamber was previously introduced 
In a like manner, Kawaguchi and Hosokawa are applied against claims 1-20 as presently amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious being over U. S. Patent Application Publication 2008/0102646 as filed by Kawaguchi et al. (hereinafter, Kawaguchi) in view of US Patent Application 2007/0006936 as filed by Hosokawa et al. (hereinafter, Hosokawa).
.
Regarding claims 1, 9 and 17, Kawaguchi teaches a method for removing halogen-containing residues from a substrate (see, for example, the title).  Kawaguchi teaches the method comprising: transferring a substrate into a substrate processing system through a first chamber volume of a load lock chamber coupled to a transfer chamber of the substrate processing system (see, for example, [0047] and FIG. 1)).  Kawaguchi teaches etching the substrate in a processing chamber coupled to the transfer chamber of the substrate processing system with halogen-containing chemistry (see, for example, [0047]).  Kawaguchi teaches removing halogen-containing residues from the etched substrate in a second chamber volume of the load lock chamber (see, for example, [0047]).  Kawaguchi teaches cooling the etched substrate in a cooled substrate support assembly of the load lock chamber after removing the halogen-containing residue (see, for example, [0048]).

Additionally, regarding claims 9 and 17, Kawaguchi teaches the process chamber may be a Centura reactor from Applied Materials which is a system known to comprise a showerhead and heated support.

Kawaguchi does not teach:
the first chamber volume is vertically disposed between the second chamber volume and a third chamber volume, and wherein each of the first chamber volume, second chamber volume, and third chamber volume are isolated from one another.
 
Hosokawa teaches an apparatus having a “…first chamber volume…vertically disposed between a second chamber volume and a third chamber volume, and wherein each of the first chamber volume, second chamber volume, and third chamber volume are isolated from one another (see, for example, FIG. 9 and 10) 

It would have been obvious to Hosokawa, or to any skilled artisan having the apparatus of Hosokawa, to conduct the process of Kawaguchi in the apparatus on hand because, one skilled in the art would readily realize that Kawaguchi’s entire process could may be carried out in an their apparatus which has the claimed third chamber volume even though when conducting Kawaguchi’s process in the apparatus of Hosokawa, the third chamber volume would not be used.  The examiner notes that the method claims have newly recited apparatus limitations that are of no practical consequence to the claimed method.  The introduction of the third chamber volume does nothing to affect the claimed process in a manipulative sense.  There is no reason why the process of Kawaguchi could not be carried out in the apparatus of Hosokawa.  It is obvious to not use any portion of an apparatus that is not required to be used while conducting a process therein.  While the examiner has afforded due weight to the new limitations, it is worth noting the judicial holding that “[a]pparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.”1

Regarding claims 2, 10 and 18, Kawaguchi does not teach a load lock having three separate chambers.
Hosokawa teaches a three-chamber load lock.  Hosokawa teaches that one or two of the load lock chambers may be dedicated to the heating of substrates while another chamber can be dedicated to the cooling of substrates.
It would have been obvious to one skilled in the art to incorporate the three chamber load lock of Hosokawa into the process of Kawaguchi because Hosokawa teaches that having chambers dedicated to heating or cooling allows for an increase in the number of wafers that may be processed while also minimizing particulate formation that is associated with the thermal cycling of reactor components (see, for example, [0070] and [0071]).  
Regarding claims 3, 11 and 19, Kawaguchi teaches the halogen-containing residues include at least one of hydrogen bromide (HBr), chlorine (C12), and carbon tetrafluoride (CF4) (see, for example [0026]).

Regarding claims 4, 5, 12, 13 and 20, Kawaguchi teaches that the removal of halogen-containing residues further includes stripping the photoresist mask (see, for example, [0059]).

Regarding claims 6, 7, 14 and 15, Kawaguchi teaches that the removal of halogen-containing residues comprises introducing a gas mixture to the second chamber volume, wherein the gas mixture may comprise O2 and/or H2O, alkane, or an alkene, and an inert gas including N2, Ar or He (see, for example, [0059]-[0060]).

Regarding claims 8 and 16, Kawaguchi teaches that the removing of halogen-containing residues includes heating the substrate for about 5 seconds and about 30 seconds at a temperature between about 150 degrees Celsius and about 300 degrees (see, for example [0058]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 CCPA 1947).